USCA11 Case: 21-13931    Document: 25-1      Date Filed: 12/20/2022   Page: 1 of 13




                                                    [DO NOT PUBLISH]
                                    In the
                 United States Court of Appeals
                         For the Eleventh Circuit

                           ____________________

                                 No. 21-13931
                           Non-Argument Calendar
                           ____________________

        UNITED STATES OF AMERICA,
                                                       Plaintiff-Appellee,
        versus
        BARRY SMITH, JR.,


                                                    Defendant-Appellant.


                           ____________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                  D.C. Docket No. 3:20-cr-00016-TCB-RGV-1
                           ____________________
USCA11 Case: 21-13931      Document: 25-1      Date Filed: 12/20/2022     Page: 2 of 13




        2                      Opinion of the Court                 21-13931


        Before NEWSOM, GRANT, and BRASHER, Circuit Judges.
        PER CURIAM:
               Barry Smith appeals the above-guidelines 108-month sen-
        tence the district court imposed after he pleaded guilty to burglar-
        izing a federal firearms licensee. Smith argues that his sentence is
        both procedurally and substantively unreasonable. We disagree
        and affirm.
                                       I.

               Smith pleaded guilty to one count of burglarizing FMJ Ar-
        mory, a federal firearms licensee, and stealing 52 firearms, in viola-
        tion of 18 U.S.C. § 922(u). Describing Smith’s criminal history, the
        presentence investigation report included that, in 2009, Smith
        pleaded guilty “to the lesser offense of Robbery” in Georgia after
        being initially charged with armed robbery. The report stated that
        Smith and his codefendants stole clothing by “spraying [the victim]
        with pepper spray and kicking her with their hands and feet.” Smith
        objected “to the narrative description,” of this paragraph of the re-
        port on the ground that it includes “false accusations” and “allega-
        tions beyond what Mr. Smith pleaded guilty to.” Smith’s objection
        did not specify what “allegations” or “false accusations” he dis-
        puted. The report also revealed that Smith was charged with armed
        robbery in 2011, for which he again “pled to the lesser included of-
        fense of Robbery.” According to the report, during the 2011 rob-
        bery, Smith’s co-defendants “used a hammer to take jewelry” from
USCA11 Case: 21-13931     Document: 25-1      Date Filed: 12/20/2022    Page: 3 of 13




        21-13931               Opinion of the Court                       3

        the victim. Smith did not object to the description of this offense.
        Smith also, according to the report, had “pending charges in Cobb
        County, Georgia,” because in 2019 Smith “used a rifle to take [the
        victim’s] Acura automobile, purse, cellular telephone, and keys.”
        Smith did not object to this paragraph of the report.
               In addition to these convictions and pending charges, the re-
        port stated that Smith had been arrested for—but not convicted
        of—aggravated assault in 2011 and for robbery and aggravated as-
        sault with a deadly weapon in 2019. Smith did not object to the
        report’s description of the 2011 arrest. And as to the 2019 arrests,
        Smith objected, without explanation, “to the allegations of th[e]
        conduct in th[e] paragraph,” which included that Smith stole a ve-
        hicle after pointing a gun at the driver.
               The report calculated Smith’s total offense level at 33 and
        gave him a criminal history score at V, yielding a guideline range
        of 210 to 262 months’ imprisonment. But after sustaining Smith’s
        objections to his base offense level and to his four-level enhance-
        ment for possessing a firearm during the commission of a felony,
        the district court announced an adjusted guidelines range of 57 to
        71 months.
               After the district court resolved these guidelines objections
        at Smith’s sentencing hearing, the government made its Section
        3353(a) argument, urging the court to impose the statutory ten-
        year maximum sentence. Relying on the above statements from
        the report, the government argued that Smith had a “history of en-
        gaging in violent crimes” and had shown an “escalation” of
USCA11 Case: 21-13931       Document: 25-1       Date Filed: 12/20/2022     Page: 4 of 13




        4                       Opinion of the Court                   21-13931

        criminal conduct in recent years. And, given the large number of
        guns involved in his current crime, the government argued that
        Smith was being sentenced for “an extremely serious offense.” Fi-
        nally—noting that Smith already served five years in prison on a
        previous robbery conviction and committed the instant offense
        while on supervised release—the government argued that the max-
        imum sentence was necessary to promote deterrence and respect
        for the law.
                After setting forth its views, the district court found that “the
        government has shown that a maximum sentence is appropriate.”
        Nonetheless, the court sua sponte accounted for mitigating evi-
        dence raised in Smith’s sentencing memorandum regarding the
        harsh conditions of his post-conviction detention. Ultimately, the
        district court varied upward from the guideline range and sen-
        tenced Smith to 108 months’ imprisonment followed by 3 years of
        supervised release, instead of the statutory maximum 120 months
        the government recommended.
              Smith timely appealed his sentence, arguing that it is both
        procedurally and substantively unreasonable.
                                        II.

               We review the procedural and substantive reasonableness
        of a sentence for abuse of discretion. Gall v. United States, 552 U.S.
        38, 41 (2007). The party challenging the sentence bears the burden
        of showing unreasonableness. United States v. Trailer, 827 F.3d
USCA11 Case: 21-13931      Document: 25-1      Date Filed: 12/20/2022     Page: 5 of 13




        21-13931               Opinion of the Court                         5

        933, 936 (11th Cir. 2016) (citing United States v. Pugh, 515 F.3d
        1179, 1189 (11th Cir. 2008)).
                                       III.

               Smith argues that his sentence was procedurally unreasona-
        ble because the district court relied upon the government’s un-
        proven allegations that (1) his 2011 and 2019 robbery convictions
        involved weapons and violence; (2) his 2011 and 2019 arrests estab-
        lished an “escalation” of conduct, and the 2019 arrest involved the
        use of a firearm; and (3) he has pending charges in Cobb County,
        Georgia, for using a weapon to hijack a woman’s car.
                A party challenging the procedural unreasonableness of his
        sentence must show that the sentencing court committed “signifi-
        cant procedural error,” including by miscalculating the guideline
        range, treating the Sentencing Guidelines as mandatory, failing to
        consider the relevant sentencing factors set out in 18 U.S.C. §
        3553(a), selecting a sentence based on clearly erroneous facts, or
        failing to adequately explain the chosen sentence. Trailer, 827 F.3d
        at 936 (citing United States v. Cubero, 754 F.3d 888, 892 (11th
        Cir.2014)). The Section 3553(a) factors include, in relevant part, (1)
        the nature and circumstances of the offense; (2) the history and
        characteristics of the defendant; (3) the need to reflect the serious-
        ness of the offense, to promote respect for the law, and to provide
        just punishment for the offense; (4) the need for deterrence; (5) the
        need to protect the public; and (5) the need to avoid unwarranted
        sentencing disparities. 18 U.S.C. § 3553(a). There is “[n]o limitation
USCA11 Case: 21-13931       Document: 25-1      Date Filed: 12/20/2022      Page: 6 of 13




        6                       Opinion of the Court                  21-13931

        . . . on the information concerning the [defendant’s] background,
        character, and conduct” that the sentencing court may consider
        when weighing these factors. 18 U.S.C. § 3661; see also U.S.S.G. §
        1B1.4.
               The district court’s sentence may be based on undisputed
        statements in the presentence report. United States v. Polar, 369
        F.3d 1248, 1255 (11th Cir. 2004) (citing United States v. Saunders,
        318 F.3d 1257, 1271 n.22 (11th Cir.2003)); Fed. R. Crim. P.
        32(i)(3)(A). Statements contained in the report are considered un-
        disputed and admitted for sentencing purposes unless the defend-
        ant objects to them “with specificity and clarity.” United States v.
        Beckles, 565 F.3d 832, 844 (11th Cir. 2009) (citing United States v.
        Bennett, 472 F.3d 825, 832 (11th Cir.2006)). “[V]ague assertions of
        inaccuracies are not sufficient to raise a factual dispute” as to state-
        ments in the report. United States v. Ramirez-Flores, 743 F.3d 816,
        823 (11th Cir. 2014) (citing Bennett, 472 F.3d at 832). Only if the
        defendant launches a clear objection to specific facts in the report
        does the government bear the burden of proving those facts by a
        preponderance of the evidence. United States v. Gupta, 572 F.3d
        878, 887 (11th Cir. 2009) (citing United States v. Sepulveda, 115 F.3d
        882, 890 (11th Cir. 1997)). Absent a clear and specific objection, the
        sentencing court is permitted “to rely upon [statements in the
        presentence report] without error even if there is an absence of sup-
        porting evidence.” Beckles, 565 F.3d at 844 (11th Cir. 2009) (citing
        United States v. Hedges, 175 F.3d 1312, 1315 (11th Cir.1999)).
USCA11 Case: 21-13931      Document: 25-1      Date Filed: 12/20/2022     Page: 7 of 13




        21-13931               Opinion of the Court                         7

               Smith’s sentence is not procedurally unreasonable. First, the
        unobjected-to facts in the presentence report establish that Smith
        (1) had two robbery convictions, (2) he was originally indicted in
        both cases for armed robbery, (3) the allegations in those indict-
        ments involved the use of pepper spray and a hammer, and (4)
        Smith pleaded guilty to the lesser included offense of robbery for
        each crime. The district court was entitled to rely upon those un-
        disputed facts to determine that Smith had a violent criminal his-
        tory. Smith’s vague objection to the report’s “narrative descrip-
        tion” of his 2009 robbery on the ground that “it includes allegations
        beyond what [he] pleaded guilty to” and contains “false accusa-
        tions” lacks the specificity and clarity necessary to require the gov-
        ernment to proffer evidence. See, e.g., Bennett, 472 F.3d at 832,
        83435.
               Second, the court did not abuse its discretion in relying on
        Smith’s 2011 aggravated assault arrest and 2019 armed robbery and
        aggravated assault arrests as evidence of Smith’s “escalating” crim-
        inal conduct. Smith did not object to the fact of these arrests. And
        his bare objection “to the allegations of th[e] conduct in th[e] para-
        graph” of the presentence report describing his 2019 arrests is too
        vague to dispute that paragraph’s statement that the conduct lead-
        ing to the arrests involved a firearm. See Ramirez-Flores, 743 F.3d
        at 82324 (“general objection to the factual and legal statements” in
        paragraph of presentence report insufficient to require government
        to proffer evidence to prove those statements).
USCA11 Case: 21-13931      Document: 25-1      Date Filed: 12/20/2022     Page: 8 of 13




        8                      Opinion of the Court                 21-13931

               Third, Smith’s contention that the presentence report “con-
        tains no pending carjacking charge from Cobb County, nor any de-
        scription of Mr. Smith using a firearm in relation to such a charge”
        is mistaken. Paragraph 60 of the report clearly describes “pending
        charges in Cobb County, Georgia,” against Smith for “us[ing] a rifle
        to take [a victim’s] Acura automobile, purse, cellular telephone,
        and keys” in 2019. Because Smith never objected to the statements
        contained in this paragraph, the district court was entitled to rely
        on them in crafting its sentence. See, e.g., Beckles, 565 F.3d at 844
        (citing Hedges, 175 F.3d at 1315).
               Because Smith failed to create a dispute of fact as to any of
        the government’s allegations, the district court committed no “sig-
        nificant procedural error” by relying on them at sentencing with-
        out additional evidentiary support. See Trailer, 827 F.3d at 936 (cit-
        ing Cubero, 754 F.3d at 892).
               This is so even for the arrests and charges for which Smith
        was not convicted. The sentencing court is entitled to account for
        such conduct when considering, as it must, a defendant’s history
        and characteristics under Section 3353(a). See United States v.
        Faust, 456 F.3d 1342, 1348 (11th Cir. 2006) (holding sentencing
        court may consider facts underlying acquitted conduct); United
        States v. Shaw, 560 F.3d 1230, 123241 (11th Cir. 2009) (affirming 83-
        month variance, partially relying on defendant’s numerous prior
        arrests). See also U.S.S.G. § 1B1.4 cmt. (“For example, if the defend-
        ant committed two robberies, but as part of a plea negotiation en-
        tered a guilty plea to only one, the robbery that was not taken into
USCA11 Case: 21-13931      Document: 25-1      Date Filed: 12/20/2022     Page: 9 of 13




        21-13931               Opinion of the Court                         9

        account by the guidelines . . . may provide a reason for an upward
        departure.”).
                                       IV.

                Smith argues his above-guidelines sentence is substantively
        unreasonable because (1) the guidelines already account for
        Smith’s offense conduct and criminal history, (2) the district court
        placed improper weight on Smith’s criminal history, ignoring his
        mitigating personal history and the need to avoid unwarranted sen-
        tencing disparities, and (3) the district court lacked a compelling
        justification for its deviation from the guideline range given the
        “non-violent” nature of his burglary offense.
                We consider the totality of the circumstances when review-
        ing the substantive reasonableness of a sentence. Gall, 552 U.S. at
        51. The party challenging the substantive unreasonableness of his
        sentence bears the considerable burden of showing that the district
        court (1) failed to consider Section 3553(a) factors “that were due
        significant weight” in the given case; (2) gave “significant weight to
        an improper or irrelevant factor”; or (3) committed “a clear error
        of judgment in considering the proper factors.” United States v.
        Irey, 612 F.3d 1160, 1189 (11th Cir. 2010) (en banc) (quoting United
        States v. Campa, 459 F.3d 1121, 1174 (11th Cir. 2006) (en banc)).
                The district court is not required to explicitly address each
        of the Section 3553(a) factors or all the defendant’s mitigating evi-
        dence. United States v. Taylor, 997 F.3d 1348, 1354 (11th Cir. 2021)
        (citing United States v. Amedeo, 487 F.3d 823, 833 (11th Cir. 2007)).
USCA11 Case: 21-13931      Document: 25-1      Date Filed: 12/20/2022     Page: 10 of 13




        10                      Opinion of the Court                 21-13931

        “An acknowledgement the district court has considered the defend-
        ant’s arguments and the § 3553(a) factors will suffice.” United States
        v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008) (citing United
        States v. Scott, 426 F.3d 1324, 1330 (11th Cir. 2005)). Further, “[t]he
        district court may vary upward [from the guidelines] based on con-
        duct that was already considered in calculating the guideline
        range.” Taylor, 997 F.3d at 1355 (citing United States v. Williams,
        526 F.3d 1312, 1324 (11th Cir. 2008)).

                The weight the district court accords to any one Section
        3553(a) factor is a matter committed to its sound discretion, and
        the court is permitted to “attach ‘great weight’ to one factor over
        others.” Id. at 1354 (quoting United States v. Rosales-Bruno, 789
        F.3d 1249, 1254 (11th Cir. 2015)). We will not “second guess the
        weight (or lack thereof) that the judge afforded to a given factor,”
        unless we are “left with the definite and firm conviction that the
        district court committed a clear error in judgment . . . by arriving
        at a sentence that lies outside the range of reasonable sentences dic-
        tated by the facts of the case.” Pugh, 515 F.3d at 1191 (quoting
        United States v. McBride, 511 F.3d 1293, 129798 (11th Cir. 2007))).
        But “[b]ecause that rarely happens, ‘it is only the rare sentence that
        will be substantively unreasonable.’” Rosales-Bruno, 789 F.3d at
        1256 (quoting United States v. McQueen, 727 F.3d 1144, 1156 (11th
        Cir.2013)).
               When we review the substantive reasonableness of a sen-
        tence imposed outside the guideline range, we must be satisfied
        that the sentencing court applied the upward variance “after
USCA11 Case: 21-13931      Document: 25-1      Date Filed: 12/20/2022     Page: 11 of 13




        21-13931                Opinion of the Court                        11

        ‘serious consideration’ . . . accompanied by a ‘sufficiently compel-
        ling’ justification.” United States v. Brown, 879 F.3d 1231, 124041
        (11th Cir. 2018) (quoting Gall, 552 U.S. at 46, 50). But there is no
        presumption that sentences outside the guidelines are unreasona-
        ble, and we defer to the district court’s determination that the Sec-
        tion 3553(a) factors, on the whole, justify the extent of the variance.
        United States v. Turner, 626 F.3d 566, 57374 (11th Cir. 2010) (quo-
        tations omitted).
               Smith’s sentence is not substantively unreasonable. We ad-
        dress his three arguments in turn.
               First, in crafting an appropriate sentence, the district court
        was permitted to consider the aspects of Smith’s criminal history
        and the facts surrounding his crime that were accounted for in the
        guidelines calculation. See Taylor, 997 F.3d at 1355 (citing Wil-
        liams, 526 F.3d at 1324). The district court was thus correct in stat-
        ing that it was not required to “just ignore [those facts] when con-
        sidering what the sentence should be.” Further, Smith’s criminal
        history category accounted for only his prior convictions, not for
        the totality of his criminal history.
               Second, it was “not a clear error in judgment” for the district
        court to give “great weight” to Smith’s “substantial criminal his-
        tory” when weighing the relevant Section 3553(a) factors. See
        United States v. Early, 686 F.3d 1219, 1223 (11th Cir. 2012); Rosales-
        Bruno, 789 F.3d at 1263. The defendant’s personal history and the
        need to avoid unwarranted sentencing disparities are only two of
        many factors the district court must consider in imposing a
USCA11 Case: 21-13931      Document: 25-1       Date Filed: 12/20/2022       Page: 12 of 13




        12                       Opinion of the Court                   21-13931

        sentence, and the sentencing court here acknowledged that it
        “carefully considered all of the[se] . . . factors.” That is all our prec-
        edent requires. See Gonzalez, 550 F.3d at 1324.
                Moreover, the district court explicitly accounted for mitigat-
        ing circumstances when it sua sponte considered the harsh condi-
        tions of Smith’s pretrial confinement. It relied on that mitigating
        circumstance to impose a sentence one year lower than the statu-
        tory maximum, which the court believed would otherwise be jus-
        tified. Cf. United States v. Valnor, 451 F.3d 744, 75152 (11th Cir.
        2006) (the district court’s imposition of a sentence below the statu-
        tory maximum is indicative of reasonableness). The district court
        acted well within its discretion by basing its sentencing decision
        “primarily on the history and characteristics of the defendant,” the
        “incredibly violent” nature of his offense, and his “high risk of re-
        cidivism.”
                Third, the district court provided a sufficiently compelling
        justification for its upward variance. Far from the “non-violent”
        burglary Smith describes in his briefs, the district court believed his
        offense was “brazen,” “shocking,” and “incredibly violent,” given
        that it involved more than 50 firearms, at least four of which had
        been recovered in connection with other crimes across the coun-
        try—a fact unaccounted for by the guidelines. The district court
        recognized that such a crime “leads to the proliferation of firearms
        by people who use them to kill and steal from other people.” After
        engaging with the arguments presented by counsel, the district
        court believed the totality of Smith’s conduct and history indicates
USCA11 Case: 21-13931      Document: 25-1      Date Filed: 12/20/2022     Page: 13 of 13




        21-13931                Opinion of the Court                        13

        that “he is willing to go to great lengths to . . . take from other
        people” and evinces “a high risk of recidivism.” Echoing the factors
        and purposes listed in Section 3553(a)(2), the sentencing court
        properly concluded that its sentence reflects the seriousness of
        Smith’s offense, affords adequate deterrence, and is necessary to
        protect the public. See 18 U.S.C. § 3553(a)(2). We give considerable
        deference to the district court’s reasoned decision that those factors
        justified the extent of the variance in this case. See Turner, 626 F.3d
        at 574.
               Smith’s arguments that his sentence is substantively unrea-
        sonable amount to a suggestion that we reweigh the Section
        3553(a) sentencing factors for the district court. Because we have
        no “definite and firm conviction that the district court committed
        a clear error of judgment in weighing” those factors itself, we de-
        cline this invitation. See Irey, 612 F.3d at 1190 (en banc) (quoting
        Pugh, 515 F.3d at 1191).
                                       V.

              For the foregoing reasons, we AFFIRM Smith’s conviction
        and sentence.